DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims above fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed November 15, 2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that the blend consist of three fibers selected…; see page 10 of the remarks, and this statement indicates that the invention is different from what is defined in the claim(s) because the independent claim, claim 1, recites that “the consist of a blend of fibers selected from…” which is different to the argued in the cited remarks, since it does not recite that all of the cited pulps/fibers are part of the blend, but that the blend can be made with those pulps/fibers, i.e., 4 combination of the different blends can be produced from defibrated natural plant  based fibers (dnpbf), individualized natural plant based fibers (inpbf) and staple fibers (sf), i.e., dnpbf + inpbf; dnpbf + sf; inpbf + sf and dnpbf + inpbf + sf. 
Claims 2 and 4 seems to further indicate that the blend is not of three fibers, since these claims teach that the blend comprises one of the 3 fibers of claim 1, which implies that those fibers do not have to be part of the blend. If the further limitation of the fibers were intended then the “comprising “ clause should be deleted.
For the purpose of this office action the claims would be interpreted as a blend of three fibers. However, if the interpretation is not correct then the examiner reserves the right to issue another office action that could be final.
Allowable Subject Matter
Claims 1-2, 4-7, 9-11 and 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter1:  applicants’ arguments filed on November 15, 2022 are convincing, i.e., the prior art does not teach a non-woven web including three different type of fibers and the staple fibers having the claimed properties. Note that the main reference Knowlson et al., US Patent Application Publication No.  2018/0251925 A1, teaches away from using staple fibers having denier in the claimed range, i.e., teaches denier of 1.0 denier or less.

The withdrawn, non-elected, product and process claims could be rejoined. However, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the  art of “Non-woven Webs Comprising Natural and Staple Fibers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The indicated allowability of the claims is based on the interpretation as stated by applicants that the blend comprises the three type of pulps/fibers.